Per Curiam,

. .The conduct of the constable, i{i permitting Billings to go at large, amounted to a voluntary escape, and hp had no authority to- take any security for the redelivery of Billings to him; the promise pf the defendant was, therefore, void, fjad it fieen an absolute engagement .to pay the amount of the executions, it might have altered the case; but the undertaking of; the defendant amounted only tp his becorhing security for the .redelivefy ofBillings^ into his custody, a contract which the -law would not justify his making ; and it does not appear that lie has sustained aiiy damage whatever by the non-performance on. the part of the defendant TJie judgment must, accordingly, bp rey.ers.pd,!
Judgment reversed